Exhibit 99.1 PRESS RELEASE WiLAN Reports 2015 Year End and Fourth Quarter Financial Results · Revenue and earnings increase for third straight year · WiLAN to implement Normal Course Issuer Bid, subject to regulatory approval OTTAWA, Canada – February 4, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today reported financial results for the three and twelve months ended December 31, 2015. All financial information in this press release is reported in U.S. dollars, unless otherwise indicated. Fourth Quarter 2015 Highlights · Revenues of $26.0 million, up 18% · Adjusted earnings* of $15.7 million, or $0.13 per basic share, representing 60% of revenue Adjusted earnings increased 30% from Q4 2014 · GAAP net earnings of $3.0 million, or $0.02 per basic share · Returned $4.8 million to shareholders in dividend payments · Signed 16 licenses · Acquired a portfolio of more than 3,000 patents from Freescale Semiconductor Inc. · Announced restructuring of operations, which is expected to save approximately $8.0 to $10.0 million in annual expenses Fiscal 2015 Highlights · Revenues of $102.9 million, up 5% · Adjusted earnings* of $59.6 million, or $0.49 per basic share, representing 58% of revenue. Adjusted earnings increased 2% from 2014 · GAAP net earnings of $10.0 million, or $0.08 per basic share, up 3% · Backlog (future revenues from signed patent license agreements) at December 31, 2015 was in a range of $175.0 to $205.0 million · Returned $20.1 million to shareholders in dividend payments · Cash and cash equivalents and short-term investments at December 31, 2015 was $94.6 million · Signed 45 licenses, including six renewals · Signed eleven partnership agreements with patent owners, whereby we license their patents in exchange for sharing in any corresponding licensing consideration · Acquired a portfolio of more than 7,000 Qimonda patents from Infineon Technologies AG Subsequent to Fourth Quarter 2015 · The Board has approved the implementation of a Normal Course Issuer Bid to repurchase for cancellation up to 10% of the publicly held issued and outstanding common shares of the Company, subject to the www.wilan.com © copyright Wi-LAN 2016 1 PRESS RELEASE receipt of regulatory and other approvals. “In 2015 we delivered revenue and earnings growth, and made considerable progress operationally to position the business for long-term growth,” said Jim Skippen, CEO of WiLAN. “We signed eleven new partner agreements, which is a low-cost and low-risk way for us to acquire new patent portfolios, bringing our total to more than 50 programs covering nine industry verticals. We signed 45 patent license agreements, including 16 in Q4 alone. And the acquisition of the Qimonda and Freescale patent portfolios combined to add more than 10,000 high quality patents to our portfolio. We now have more than five times the number of patents than we did just a year ago, which we expect to be a key factor for driving future growth.” Mr. Skippen continued: “The decision made in Q4 to restructure the business was a difficult, yet necessary one, in order to position WiLAN where we believe it needs to be for growth and to create long-term shareholder value. We have emerged as a leaner organization with a strong balance sheet, significant capacity to grow and a large portfolio of high quality patents. Taken together, we believe we are well-positioned to invest in the business in order to capitalize on the substantial opportunity in the IP market.” Approval of Eligible Dividend The Board of Directors has declared an eligible quarterly dividend of CDN$0.0125per common share to be paid onApril 6, 2016,to shareholders of record onMarch 22, 2016. Backlog Update At December 31, 2015, the Company‘s estimated backlog position was in a range of $175.0 to $205.0 million. WiLAN’s backlog consists of the value of signed license agreements characterized as having fixed periodic payments, plus management's estimate of revenues to be reported and collected under signed running royalty license agreements. The Company expects the majority of these revenues to be collected over the next three fiscal years with some license agreements extending to more than seven years. Fourth Quarter and Fiscal Year 2015 Revenue Review In the three month period ended December 31, 2015, WiLAN generated revenues of $26.0 million, compared with $22.1 million in the three month period ended December 31, 2014. In the twelve month period ended December 31, 2015, WiLAN generated revenues of $102.9 million, compared with $98.3 million in the twelve month period ended December 31, 2014. The increase in revenues is primarily attributable to an increase of one-time lump sum payment license agreements signed during the quarter and fiscal year, which were partially offset by the completion of certain fixed payment license agreements. For the twelve months ended December31, 2015, the top ten licensees accounted for 76% of revenues, whereas in fiscal 2014 the top ten licensees accounted for 74% of revenues. www.wilan.com © copyright Wi-LAN 2016 2 PRESS RELEASE Fourth Quarter and Fiscal Year 2015 Operating Expense Review Cost of revenue expenses
